Citation Nr: 0927449	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-07 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1951 to April 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the Veteran's claim seeking entitlement to a 
disability rating in excess of 50 percent for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas with a 
significant decline in the Veteran's cognitive abilities, 
gross memory loss, a lack of impulse control, and a reduction 
in his GAF scores to 45.  

2.  The Veteran's PTSD does not cause the Veteran to 
experience total occupational and social impairment with 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger to self or others, or 
disorientation to time or place.  


CONCLUSION OF LAW

The criteria are met for a higher disability rating of 70 
percent, but no greater, for the Veteran's PTSD.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 
4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2005 and 
March 2009.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his increased rating claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

In addition, with regard to increased rating notice, the 
March 2009 VCAA notice letter was compliant with the recent 
United States Court of Appeals for Veterans Claims (Court) 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
in that this letter notified the Veteran of both the general 
and specific types of evidence and legal criteria necessary 
to substantiate a higher rating.
 
However, with regard to the content of notice, the Board 
acknowledges the RO did provide VCAA notice regarding a 
disability rating, but neglected to provide notice regarding 
the award of an effective date, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
But, as to his increased rating claim on appeal, since a 
disability rating and effective date were already previously 
assigned in November 2004, the lack of Dingess notice is a 
harmless error.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  It follows that a further prejudicial error 
analysis is not required in this case for any error in 
content.  Thus, the Veteran has received all required notice 
in this case.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in May 2005, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
May 2009 SSOC.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of the notice, the Board has not erred in finding 
that the VA complied with its duty to notify.  In essence, 
the timing defect in the notices has been rectified by the 
latter readjudication.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The RO has secured VA treatment records 
(including the records referenced in the Veteran's notice of 
disagreement (NOD)), and a VA medical examination.  The 
Veteran has submitted personal statements, and private 
medical evidence.  The Veteran has not provided authorization 
for the VA to obtain any additional private medical records, 
nor has he indicated that such records exist.  


Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with the degree of impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.  

The PTSD disability on appeal arises from a claim for an 
increased rating received by the RO in February 2005.  As a 
result, the present level of the Veteran's PTSD is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Court recently held that VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, 
the Board must consider whether there have been times when 
the Veteran's disability has been more severe than at others.  
Then, if there have, the Board may "stage" the rating.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period of one year before the claim was filed (in this case, 
February 2004) until the VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the terms employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability caused by a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A rating of 50 percent for PTSD under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

The requirements of a 100 percent rating under Diagnostic 
Code 9411 are:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned to the Veteran.  A Global Assessment of Functioning 
(GAF) score is a scale of 0 to 100 reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Analysis - Increased Rating for PTSD

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  
This 50 percent rating is effective from May 4, 2004, the 
date that the RO first received the Veteran's application for 
service connection for his PTSD.  The Veteran is currently 
seeking a higher rating.

The Board notes that the VA medical examinations of June 2004 
and March 2005, in addition to his regular VA medical 
treatment records, have referred the Veteran's service-
connected PTSD and non service-connected dementia and stated 
that it is difficult to distinguish between the two.  When it 
is not possible to separate the effects of the service-
connected condition versus a nonservice-connected condition 
(such as a personality disorder), 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the Veteran's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  
Consequently, where the symptoms cannot be distinguished, the 
Board will consider the Veteran's psychiatric symptoms for 
PTSD and dementia together.

The Veteran was first diagnosed with PTSD during his June 
2004 VA examination.  Prior to that time he had been 
diagnosed with depression and dementia, and treated through 
the VA, with GAF scores ranging from 45 to 50 with one GAF 
score of 40 from February 2003, and a period of 
hospitalization for depression from January 2003 to February 
2003.  At the time that he was first specifically diagnosed 
with PTSD, the Veteran exhibited avoidance behaviors, acting 
out, and bad dreams.  The Veteran reported spending a great 
deal of time thinking about the war and his combat 
experiences.  He also reported hypervigilance and an 
exaggerated startle response.  At that time, the Veteran's 
wife assisted the Veteran in his activities of daily living.  
The Veteran showed a flattened affect with evidence of memory 
impairment, and his speech was linear and coherent.  The 
Veteran was alert, but not oriented.  The examiner found that 
the Veteran had a GAF score of 50.  The examiner concluded 
that the Veteran's PTSD fell in the moderate range of 
severity.  This assessment was confirmed by subsequent 
treatment records.  In December 2004, the Veteran's memory 
was reported to be worse, and the Veteran appeared 
disoriented; however his GAF score continued to be rated at 
50. 

In February 2005, the Veteran filed a claim seeking a 
disability rating in excess of 50 percent for his service-
connected PTSD.  He continued to have difficulty sleeping.  
The June 2004 examination report noted that as a patient ages 
and the dementia increases, the "patient will become less 
well defended against [the] symptoms of PTSD."  The 
examiner's prediction was later born out by the Veteran's 
deterioration in the March 2005 examination.  The Veteran's 
wife reported that the Veteran had had a significant decline 
in his cognitive abilities, and that the Veteran was very 
irritable and had mood swings showing impaired impulse 
control.  She was reported to be managing the Veteran's 
medications and funds, as well as having to remind the 
Veteran to bathe and other activities of daily living.  
Furthermore, the Veteran was reported as experiencing "gross 
memory loss... and [was] not fully oriented."  The examiner 
reported that the Veteran's illness had "progressed and his 
cognitive abilities [had] significantly declined since 
seeing" him in June 2004.  The VA medical examiner also 
concluded that the Veteran's GAF score had deteriorated from 
50 in June 2004 to 45 in March 2005.  After the March 2005 
examination, VA medical treatment records reveal a consistent 
picture of the increase in the severity of Veteran's 
disability.  The Veteran was reported as having thoughts 
about dying or hurting (April 2005).  He also had attempted 
to get out of a moving car (June, 2005).  Furthermore, the 
Veteran began to report depressed and suicidal thoughts (June 
and December 2005), as well as being unable to dress properly 
(December 2005).  All of this is consistent with the criteria 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood consistent with a 70 percent PTSD rating.

The Board finds that this evidence most accurately reflects 
an overall disability picture that most closely approximates 
the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  
Although the evidence does not demonstrate that the Veteran 
has all of the symptoms listed for the 70 percent rating, it 
is not required.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (rating criteria provide guidance as to the severity 
of symptoms contemplated for each rating; they are not all-
encompassing or an exhaustive list).  Rather, the evidence of 
psychiatric symptoms, social detachment, and impaired 
employability demonstrates the degree of social and 
occupational disability contemplated by the rating criteria 
for the 70 percent rating.  Id. Accordingly, resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the evidence supports a 70 percent initial disability rating 
for PTSD.  38 C.F.R. 
§ 4.3. 

However, the evidence of record does not warrant an even 
higher 100 percent rating after March 29, 2005.  38 C.F.R. 
§ 4.7.  In this regard, the Veteran did not exhibit total 
social impairment, in that he was capable of social 
interactions.  At his March 2005 examination the Veteran 
reported visits to the Senior Services Center every day to 
play dominoes and bingo. The Veteran also was capable of 
maintaining good relationships with his children and 
stepchildren.  The Veteran has repeatedly denied any 
delusions or hallucinations.  The Veteran did not show 
himself to be a persistent danger to himself or others; 
furthermore, his GAF score was consistently found to be 45.  
Thus, the 100 percent rating for total impairment has not 
been met.  

In summary, the Board concludes that the evidence supports an 
evaluation of 70 percent, but no greater, for the Veteran's 
PTSD.  Id.  

Staged rating for Veteran's PTSD

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
further staged rating is appropriate.  Here, the Board finds 
that the 70 percent rating granted in this case is effective 
for the entire appeal period.  There is no basis to "stage" 
his ratings. 

Extra-Schedular Rating for Veteran's PTSD 

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the Rating Schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
Veteran's symptoms from his PTSD have caused impairment in 
his occupational and social functioning as contemplated by 
Diagnostic Code 9411.  The Board also notes that the Veteran 
is not currently employed.  However, the Veteran has 
maintained an apparently stable relationship with his family 
throughout the period of his appeal, and the Veteran has been 
capable of maintaining regular appointments and daily visits 
to his local Senior Services Center every day to play 
dominoes and bingo.  As such, his level of impairment is 
within the range contemplated by the rating criteria, which 
reasonably describe his PTSD symptomatology.  There is also 
no evidence of exceptional or unusual circumstances, such as 
hospitalization during the appeal period, to suggest that the 
Veteran is not adequately compensated by the regular Rating 
Schedule.  Thus, there is no evidence to support referring 
this case for an extraschedular evaluation.


ORDER

A 70 percent disability rating for the Veteran's PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


